Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to the amendment filed on 09/01/2021.  Claims 2-21 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 2 which recites the integrated circuit for high speed signaling system with adaptive transmit pre-emphasis, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the IC comprising: a transmitter to transmit a digital sequence via a set of drivers over a serial link connecting the transmitter to a receiving device; a transmit equalizer to equalize the digital sequence in association with a plurality of taps; and a receiver to receive tap information from the receiving device, the tap information for setting at least one tap weight associated with at least one of the plurality of taps of the transmit equalizer, each tap weight comprising a driver strength value for a given tap, the tap information for at least one of the plurality of taps for use in transmitting across the serial link connecting the transmitter to the receiving device, the tap information configured to ensure that magnitudes of the tap weights associated with the plurality of taps of the transmit equalizer satisfy a predefined constraint.
The prior art of record, also does not teach or suggest the method and IC as recited in claims 9 and 16 for the same reason as stated for claim 2 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH T LAM/Primary Examiner, Art Unit 2631